

	

		III

		109th CONGRESS

		2d Session

		S. RES. 416

		IN THE SENATE OF THE UNITED STATES

		

			March 31, 2006

			Mr. Vitter (for himself,

			 Mr. Cornyn, Mrs. Hutchison, and Ms.

			 Landrieu) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Recognizing the victims of Hurricane Rita 6

		  months after the disaster, commending the resiliency of the people of Southwest

		  Louisiana and Southeast Texas, and committing to stand by them in their relief

		  and rebuilding efforts.

	

	

		Whereas, on September 24, 2005, Hurricane Rita reached

			 landfall causing extensive and significant damage along the Louisiana and

			 extreme southeastern Texas coasts;

		Whereas Hurricane Rita was named the fourth most intense

			 Atlantic Hurricane ever recorded and the most intense tropical cyclone observed

			 in the Gulf of Mexico;

		Whereas the storm caused the loss of power in 700,000

			 homes in the State of Louisiana;

		Whereas the total damage is estimated at $9,400,000,000,

			 making Hurricane Rita the ninth-costliest storm in the history of the United

			 States;

		Whereas the human suffering continues for thousands of

			 people who have lost loved ones, homes, and livelihoods;

		Whereas immediate humanitarian aid is still critically

			 needed in many of the areas affected by Hurricane Rita;

		Whereas Federal, State, and local first responders, the

			 National Guard, and many ordinary citizens have risked their lives to save

			 others;

		Whereas the American Red Cross, the Salvation Army, local

			 religious organizations, and other volunteer organizations and charities

			 continue to supply victims with necessities;

		Whereas the State of Texas and numerous other States have

			 welcomed thousands of victims from Louisiana and continue to provide them with

			 aid and comfort; and

		Whereas thousands of volunteers and government employees

			 from across the Nation have committed time and resources to help with recovery

			 efforts: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses the

			 condolences of the Nation to the victims of Hurricane Rita;

			(2)recognizes the

			 6-month anniversary of the disaster;

			(3)commends the

			 resiliency and courage of the people of the States of Louisiana and Texas;

			 and

			(4)commits to

			 providing the necessary resources and to standing by the people of the States

			 of Louisiana and Texas in the relief, recovery, and rebuilding efforts in the

			 areas impacted by Hurricane Rita.

			

